Roberds, P. J.,
dissenting.
The question for decision is whether the system proposed to be adopted by the Illinois Central Railroad Company and the Railway Express Agency, Inc. would be a substantial compliance with the requirement of Sec. 187 of the Constitution of Mississippi under present-day conditions. Able counsel for the Town of Sumner in his brief says the only question in the case is “whether or not such type of operation meets the requirements of the constitutional provision.” A stipulation between the parties states the proposition to be whether “the closing of the Sumner agency is in violation of the provisions of Sec. 187 of the Mississippi Constitution of 1890 in this cause.” The learned trial judge stated the proposition in these words: “The Town of Sumner contends that in order to maintain a depot, an agent must at all times be on duty. Their contention amounts to just that in the last analysis. ’ ’ The commission on motion of the Town of Sumner, dismissed the petition. Therefore, no question is presented in this proceeding as to whether the proposed service meets the necessities and *353conveniences of the public in and about the Town of Sumner.
Before entering upon a discussion of the meaning of the section as applied to the railroad, it may be helpful to clarify the situation by noting at this point that one of the appellees is the Railway Express Agency. No serious contention is made upon this appeal to show that the service proposed is not reasonable and adequate as to that agency. Said Sec. 187 has no application to the Express Agency.
In my opinion the requirements to establish and maintain a depot was to afford reasonable service to those having business with the railroad at the depot. I think that was true at the time the section was adopted and is true at the present time under existing conditions. It may be helpful to note the changed conditions. The controlling opinion makes note of the fact that the only method of transportation in 1890, aside from walking and use of railroads, was by horse drawn vehicles. There were no hard surfaced public roads. At this time vehicles for transportation are practically all propelled by motors, including airplanes. Indeed, without going into detail, methods of transportation have perhaps changed more since 1890 than they had changed from the beginning of time to that date. This thought is especially applicable to the situation at Sumner, with the paved highways, automobiles and motor trucks carrying passengers and freight. These motor vehicles have largely supplanted railroads in the transportation of passengers and freight. Indeed, there is no passenger service at all at Sumner. All of this means, as was stated in the petition herein, that the railroad would have to maintain a fulltime agent at Sumner at considerable loss.
Now just what is the proposed system? For four months in the year, during the busy season, a regular station agent is on the job. During the remaining eight months the station is operated as a kind of self serv*354ing' system. The same building’, grounds, tracks, and equipment are used as during the busy season. If the shipment is outgoing in a carload lot the shipper orders the car; it is placed by the railroad on the side track, the shipper loads his goods and ware into the car and locks it up and issues to himself a hill of lading which he places in the bill box and which bill of lading is signed by a truck driver of the railroad, or a member of the train crew, whichever appears first, and then the bill of lading is mailed to the shipper. If the outgoing shipment is less than a carload, the shipper procures the key to the warehouse from some responsible person with whom the railroad placed the key, who is conveniently located to the warehouse, and such shipper issues a hill of lading and places it in the bill box and an authorized railroad agent signs the hill of lading and it is mailed to the shipper. On incoming shipments, if the shipment is in a carload lot, the car is switched onto the side track and the consignee is notified and comes forth to unload his freight. Such shipments are prepaid unless the consignee has established credit with the railroad. If the incoming shipment is less than a car load, the goods are placed in the warehouse and the consignee is notified and he appears to take possession of his goods, and if a railroad employee happens to be present he delivers the goods to the consignee. If such employee is not present the consignee procures the key from the custodian and gets his freight out of the warehouse. That roughly is the system employed. The evidence shows there are between 600 and 700 such prepay stations in use by the Illinois Central Eailway System. Able counsel for the Town of Sumner says this system has come into use since 1930. No doubt he is correct in that statement and no doubt the reason for the existence of the system is because railroad revenues have fallen off to such an extent that they cannot afford to keep a regular live agent at these stations all of the time.
*355The Town of Sumner suggests that the opportunity for loss of freight or larceny thereof is inherent in the foregoing system. However, the proof in this case shows that the trainmaster for the Mississippi territory of the appellee railroad has from 50 to 75 prepay stations under his supervision and there was not a single case of loss on station freight during the previous year.
The trial judge summed up his findings on the testimony in these words: ‘ ‘ The proof shows, without going into detail, that substantially all of the services rendered by a railway station are being offered at Sumner, except that no fulltime agent is to be stationed there except during the cotton shipping season, and that at other times the services described as pertinent to a prepay station will be offered to the residents of the town.” Again he said: “About the only person really inconvenienced as a shipper is the person who is unable to arrange credit for his shipments with the railroad company. Such persons using the railroad are few and far between, and certainly his shipping requirements would be inconsequential and not sufficient to alter the results.”
It is shown that the Town of Webb is only two miles from Sumner. The railroad has a live station at Webb. A paved road connects the two towns and they are on the same telephone system and those needing railroad service in the community of Sumner could very easily use the agency at Webb.
In State v. Railroad Company, 86 Miss. 172, this Court explaining the reason for adoption of said constitutional section, said: “ * * * * one great evil which was sought to be guarded against being that companies organized for the real or ostensible purpose of constructing railroads would often extort larg'e grants and donations of lands, money, or bonds from the towns or their citizens by the threat of locating the projected line of railroad just beyond the confines of the town, and there establishing a depot and building up a rival market, having *356the advantage of railroad transportation and cheaper freight rates, against which the inland town, under the inexorable laws of commerce, could not hope to successfully contend, it being a matter of familiar knowledge that the location of a railroad within a short distance of a town not possessing similar or adequate transportation facilities necessarily and inevitably operates to the great detriment of the financial and business interests of such town.” The possibility of this evil resulting from the construction of railroads has disappeared. No more railroads are being constructed in the State of Mississippi.
It will be noted that the constitutional provision does not expressly require that a live agent be on duty at all times at a county seat. Nor does it undertake to regulate hours or time or prescribe the type or character of buildings. It uses the word “depot.” The specific question has been dealt with by the courts. In the case of Missouri-Kansas-Texas Railroad Company of Texas v. Fowler, 290 S. W. 2d 922, the wording of the statute was substantially the same as the wording of our constitutional provision. The railroad applied to the railroad commission for authority to discontinue its agency at a certain station and substitute a prepay station except during the cotton shipping season. The application was granted by the commission and the protestants appealed to the Court of Appeals of Texas. The appellants contended that the statute required the railroad to render agency service, just as is contended in the case at bar. The Court of Appeals held that the personal agency service for three months and the prepay station service for nine months complied with the requirements of the statute.
In the Illinois Central Railroad Company v. Illinois Commerce Commission, 397 Ill. 387, 74 N. E. 2d 526, the statute required “that all railroad companies in this state carrying passengers or freight shall, and they *357are hereby, required to build and maintain depots for the comfort of passengers and for the protection of the shippers of freight where such railroad companies are in the practice of receiving and delivering passengers and freight, at all towns and villages on the line of their roads having a population of 200 or more.” The court discussed a number of cases which construed the word “depot” and maintenance of a depot and concluded “it would logically follow that by the requirements to maintain a depot it did not necessarily follow that this also required a maintenance of an agent to operate it.” The court further said: “It must be remembered that the appellee railroad company is not seeking to close the depot, or to not render good service in connection with the depot, but simply to render it in a less costly manner, as a non-agency station rather than as an agency station. We think there is nothing in the Toledo, St. Louis & Western Railroad Co. case which requires that an agency be maintained, but only a depot, without an agent, unless this ‘would be confiscatory’.” This case was followed in the Illinois Central Railroad Company v. Illinois Commerce Commission, 299 Ill. 67, 77 N. E. 2d 180.
Indeed this Court has strongly intimated at least that the requirement to establish and maintain a depot does not necessarily require a live agent on duty within reasonable hours at all times. Section 7847, Mississippi Code of 1942, provides: “And every railroad shall establish and maintain a depot within the corporate limits of every incorporated city, town or village through which that railroad passes***.” In the case of Citizens of Stringer v. G. M. and O. Railroad, 90 So. 2d 25, (Miss.) this Court said: “We have no statute which imposes upon a railroad company the absolute duty to maintain an agency station.”
The proof in this case shows that appellee railway has in its system some 600 to 700 non-agency, or prepay *358stations. The law must he applied to conditions as they change. We cannot turn back the clock nor prevent the changing conditions.
In Stepp v. State, 202 Miss. 725, 32 So. 2d 447, this Court said: “A constitution is intended to endure for a long time, and is interpreted in the light of developments which have appeared at the time of the interpretation.” Chief Justice John Marshall, in McCulloch v. State of Maryland, 4 L. Ed. 579, made the observation that a constitution is “intended to endure for ages to come, and, consequently, to be adapted to the various crisis of human affairs.”
Again it is said in 11 Am. Jur., Constitutional Law, Sec. 62, “Constitutions are to be construed in the light of their purpose and should be given a practical interpretation so that the mainly manifest purpose of those who created them may be carried out. ’ ’
The trial judge, after noting the fact that no passenger service was needed at Sumner, made this pertinent observation: “It is apparent to all that the original purpose of the constitutional section was to provide methods of getting to court, which in the early days of the life of the state was a matter of great concern. The entire entourage of the court had to get from county site to county site, and there was no other method of doing so. Certainly some elasticity in interpretation should be allowed to meet the changing conditions in the economic world of today as well as changes in the transportation requirements which palpably made the provision applicable.” With a fulltime ag'ent the station would be operated at a financial loss. It is apparent that a large part of the time of such an agent would be consumed in twiddling his thumbs.
In Albritton v. Winona, 181 Miss. 75, 178 So. 799, it is said: “G-rowth is the life of the law, and when it ceases to grow and to keep pace with social and eco*359nomic needs it becomes a hindrance instead of an aid to the public welfare.”
We judicially know there are ninety one county sites in Mississippi. It is common knowledge that some of them don’t have over two or three dozen people residing therein, yet, if a railroad runs through such community, it must maintain a fulltime agent therein regardless of need or cost. I don’t think Sec. 187 of the constitution means that.
Holmes and Gillespie, JJ., join in this dissent.